Citation Nr: 1027365	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than December 23, 2003 
for the award of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to March 
1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2007   rating decision in which the RO denied an effective 
date earlier than December 23, 2003 for the award of service 
connection for PTSD.  Later in June 2007, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in February 2009, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) later in February 2009.

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a November 1988 decision, the Board denied service 
connection for a neuropsychiatric disorder and in a May 1995 
decision, the RO denied service connection for PTSD.

3.  In a March 2004 decision, the RO awarded service connection 
and assigned an initial, 50 percent rating  for PTSD, effective 
December 23, 2003 (the date of receipt of the reopened claim).

4.  After receiving the April 2004 notification of the award, the 
Veteran initiated an appeal of the assigned rating, but not the 
assigned effective date; a higher initial rating was subsequently 
assigned.

4.  In January 2007, the Veteran filed a claim for an effective 
date earlier than December 23, 2003 for the award of service 
connection for PTSD.



CONCLUSION OF LAW

The claim for an effective date earlier than December 23, 2003 
for the award of service connection for PTSD is without legal 
merit.  38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.400, 20.302, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits. 
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this appeal, the Veteran and his representative have been 
notified of the reasons for the denial of the claim, and have 
been afforded opportunity to present evidence and argument with 
respect to the claim. The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed the 
Veteran. As will be explained below, the claim lacks legal merit. 
As the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for an award of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.   38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date for a grant of 
benefits on the basis of the receipt of new and material evidence 
received after final disallowance, or in the case of reopened 
claims, is the date of receipt of the new claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii), (r).

The basic facts in this case are not in dispute. 

In a November 1988 decision, the Board denied service connection 
for a neuropsychiatric disorder.  Subsequently, in August 1994, 
the Veteran filed a claim for service connection for PTSD that 
the RO denied in a May 1995 rating decision.  

In December 2003, the Veteran filed another claim for service 
connection for PTSD.  In March 2004 rating decision, the RO 
awarded service connection and assigned an initial 50 percent 
rating for PTSD, effective December 23, 2003 (the date of receipt 
of the reopened claim). The Veteran subsequently filed an April 
2004 NOD wherein he appealed the assigned rating, but did not 
appeal the assigned effective date.  Later, in October 2004 
rating decision, the RO assigned a higher initial rating granted 
an increased, 70 percent, rating for the PTSD, effective December 
23, 2003.  

The Veteran did not file the claim for an earlier effective date 
for the award of service connection for PTSD that culminated in 
the current appeal until January 2007.

While the Veteran now seeks to establish an earlier effective 
date for the award service connection for PTSD, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
freestanding claim for an earlier effective date attempts to 
vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 299-300 (2006).   

As noted above, the Veteran did not timely appeal the effective 
date for the award of service connection for PTSD that the RO 
assigned in the March 2004 rating decision.  Although notified of 
the award in an April 2004 letter, the Veteran did not initiate 
an appeal of the assigned effective date within one year of the 
April 2004 notification.  See 38 C.F.R. §§ 20.201, 20.302.  
Hence, that rating decision, as it pertains to the assigned 
effective date, is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.   While, as noted in Rudd, a finding of 
clear and unmistakable error (CUE) in the assignment of an 
effective date could vitiate the finality of the decision 
assigning such an effective date-see 38 C.F.R. § 3.105-here, 
neither the Veteran nor his representative has asserted CUE in 
the March 2004 rating decision.

Given the finality of the March 2004 rating decision, and the 
fact that CUE-an exception to finality-has not been established 
or even alleged, the January 2007 claim for earlier effective is 
without legal merit, and must be denied on that basis. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Simply stated, as 
held in Rudd, VA has no authority to adjudicate such a 
freestanding earlier effective date claim.


ORDER

An effective date earlier than December 23, 2003 for the award of 
service connection for PTSD is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


